Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-20 are allowed.
			
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 1 including: forming a first dielectric layer on the first surfaces of the first molding compound layer and the memory die, the first dielectric layer being different from the first molding compound layer, the first dielectric layer extending between edges of the first molding compound layer in a cross-sectional view; forming first interconnects in a first portion of the first dielectric layer, the first interconnects being physically and electrically coupled to the memory die, wherein portions of the first dielectric layer besides the first portion of the first dielectric layer are free of conductive features; placing an input/output die on the first portion of the first dielectric layer, the input/output die being physically and electrically coupled to the first interconnects; placing a first processing die and a second processing die on the first dielectric layer, the input/output die and the first portion of the first dielectric layer being laterally disposed between the first processing die and the second processing die; in combination with other limitations. 

The prior art of record neither anticipates nor renders obvious claimed limitation(s) of claim 15 including: forming a second insulating material and second interconnects over the back-side surfaces of the two second dies, the back-side surfaces opposite the front-side surfaces, the two second dies overlapping a first region of the second insulating material, the through vias overlapping a second region of the second insulating material, the second region surrounded by the first region, the second interconnects confined to the second region, the first region being free of conductive features; in combination with other limitations. 
Re Claims 2-9, 11-14 and 16-20, they are allowable because of their dependence on claims 1, 10 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892